Cite as 2016 Ark. App. 601

                   ARKANSAS COURT OF APPEALS
                                       DIVISION I
                                      No. CR-16-428



                                                 Opinion Delivered   December 14, 2016

 TEAIRA WILLIAMS                          APPEAL FROM THE CRAIGHEAD
                                APPELLANT COUNTY CIRCUIT COURT,
                                          WESTERN DISTRICT
 V.                                       [NO. CR-2013-217]

 STATE OF ARKANSAS                        HONORABLE CINDY THYER,
                                 APPELLEE JUDGE

                                                 AFFIRMED


                         BRANDON J. HARRISON, Judge

       Teaira Williams appeals the revocation of her probation, arguing that the circuit

court erred in denying her motion for continuance and in finding that she willfully failed

to pay as ordered. We affirm.

       In April 2013, Williams pled guilty to theft of property and was sentenced to five

years’ probation. Among the conditions of her probation were that she not commit any

criminal offense punishable by imprisonment; not possess a firearm or other deadly

weapon; report to her probation officer; notify her probation officer of any change of

address; and pay $35 per month in supervision fees, $4573.33 in restitution, and $756 in

fines and costs.   Williams was ordered to pay $100 per month toward these amounts

beginning in May 2013.

                                             1
                               Cite as 2016 Ark. App. 601

      In December 2013, the State filed a petition to revoke Williams’s probation,

alleging that she had violated the conditions of her probation by committing the crime of

aggravated assault and possessing a handgun. Between December 2013 and June 2015, the

circuit court granted thirteen continuances at Williams’s request. The revocation petition

was amended in August 2015 to include an allegation that Williams had committed the

offense of criminal mischief. Also in August 2015, Williams requested and received her

fourteenth continuance.

      In December 2015, the petition was again amended to include allegations that

Williams had failed to report, changed her residence without proper notification, and

failed to pay fines.   The circuit court granted two more continuances at Williams’s

request, in December 2015 and January 2016, and set the revocation hearing for 1

February 2016.

      When the hearing began, Williams requested a continuance because she had been

unable to compel the attendance of a witness for her defense. This witness, she argued,

would provide testimony relevant to the aggravated-assault allegation. After noting that

over two years had passed since the filing of the petition to revoke and that several

continuances had already been granted to secure the presence of that particular witness,

the circuit court denied the request, finding that “there have been ample opportunities for

her to be here and she has not come.”

       The State proceeded with its case in chief, and Tammy Hubble, a staff accountant

with the Craighead County Sheriff’s Office, testified that Williams had made six payments

since 2013 and that a balance of $4949.33 remained. Keith Ming, Williams’s probation


                                            2
                                Cite as 2016 Ark. App. 601

officer, testified that Williams was supposed to report monthly but that she had not

reported to him since July 2015. Several witnesses testified to an incident in July 2013 in

which Williams had argued with and threatened some other women with a gun.

Chancellon McMillion, the father of Williams’s two children, testified that Williams had

vandalized his car in April 2015 by smashing his windshield with a paint bucket. And

finally, Detective Jason Simpkins with the Jonesboro Police Department testified that he

had investigated the criminal-mischief allegation involving McMillion’s car and that

Williams admitted to him that she had damaged the car.

       Williams’s sister and mother both testified that she did not have a gun at the time

of the July 2013 incident. Williams testified that she had held several jobs since 2013 and

that she was currently working as a waitress. Williams admitted that she had argued with

some other women but denied having a gun or pointing a gun at them. She did admit to

damaging McMillion’s car with the paint bucket. She also explained that she had not seen

her probation officer since July 2015 because she was stressed out all the time and had

“got to the point where [she] want[ed] to just give up on everything.” She also admitted

that “some” of her failure to pay was her fault.

       The circuit court found that Williams had violated her probation by failing to pay

as ordered, failing to report to her probation officer, and committing criminal mischief

when she damaged McMillion’s vehicle. She was sentenced to 120 days’ jail time and

thirty-nine months’ probation. This appeal followed.

       Williams first argues that the circuit court erred in not granting her a continuance.

She acknowledges that there had been “several” continuances previously granted but


                                              3
                                 Cite as 2016 Ark. App. 601

nevertheless argues that the circuit court should have granted a seventeenth so she could

get her witness. A circuit court shall grant a motion for continuance only upon a showing

of good cause and only for so long as is necessary. Thomas v. State, 370 Ark. 70, 257

S.W.3d 92 (2007). The grant or denial of a motion for continuance is within the sound

discretion of the circuit court, and that court’s decision will not be reversed absent an

abuse of discretion amounting to a denial of justice. Id. When a motion is based on a lack

of time to prepare, we will consider the totality of the circumstances; prejudice from

denial of the continuance must be shown, and the burden of showing prejudice is on the

appellant. Id.

         Williams was granted sixteen continuances prior to this revocation hearing, and the

circuit court did not abuse its discretion in denying a seventeenth continuance. She had

ample opportunity to secure any witness testimony she deemed necessary. In addition,

Williams can show no prejudice from the denial of her continuance, as the absent

witness’s testimony was not related to any of the bases for revocation found by the circuit

court.

         For her second point on appeal, Williams asserts that the circuit court erred in

finding that she willfully failed to pay as ordered. To prevail on a petition to revoke, the

State must prove by a preponderance of the evidence that the defendant inexcusably

violated at least one condition of his or her probation. Ark. Code Ann. § 16-93-308(d)

(Repl. 2016); Coupey v. State, 2013 Ark. App. 446.            We will reverse an order of

revocation only if the circuit court’s findings are clearly against the preponderance of the




                                              4
                                Cite as 2016 Ark. App. 601

evidence, and we defer to the circuit court’s superior opportunity to assess witness

credibility in determining where the preponderance of the evidence lies. Coupey, supra.

       We need not reach the merits of Williams’s argument on this point because she has

failed to challenge the other two bases for the revocation: failing to report to her

probation officer and committing criminal mischief when she damaged McMillion’s

vehicle.   When the circuit court makes its decision based on multiple independent

grounds, and the appellant fails to attack any independent, alternative bases, the appellate

court will affirm. Barber v. State, 2014 Ark. App. 311. So, we affirm without addressing

the merits of Williams’s argument.

       Affirmed.

       GLADWIN, C.J., and VAUGHT, J., agree.

       Terry Goodwin Jones, for appellant.

       Leslie Rutledge, Att’y Gen., by: Amanda Jegley, Ass’t Att’y Gen., for appellee.




                                              5